Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  Moreover, documents that are incorporated within the cited reference(s) are deemed to be relevant and considered as being part of the cited reference(s).
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims recite a method of and computer system for: (1) determining data associated with a distance to produce a corresponding plurality of datums, (2) creating a plurality of subsets of datums, (3) determining a plurality of possible computed solutions, (4) determining whether the plurality of possible computed solutions fall within an acceptable proximity of each other, (5) determining a trusted computed solution, and (6) initiating one or more mitigation actions.  Steps (2)-(6) are accomplished through a series of mathematical operations performed by a computer.  For example, creating a plurality of subsets is a mathematical grouping of four pseudoranges out of the total number of measured pseudorange that merely selects different sets of four measurements; this could also be done mentally by a person.  Determining a plurality of possible computed solutions is the conventional solution of four equations with four unknowns for each subset of four pseudoranges, which again represents a computer performing mathematical operations. Determining whether the plurality of possible computed solutions fall within an acceptable proximity of each other also represents a mathematical operation which simply compares positions with each other and with a proximity value.  Determining a trusted solution is again simply a mathematical operation of providing a statistical computation such as an average of computed position solutions. Finally, initiating a mitigation action is representative of the mathematical operation of excluding one of the datums, e.g. pseudorange.  All of these steps are capable of being performed on a computer as well as by a human via paper and pen. The step of “determining data” is substantially related to receiving satellite signals is an extraneous pre-solution activity and is very well known in the art to be common in al GNSS receivers, whether this is the code phase or the carrier phase used to determine a pseudorange. This judicial exception is not integrated into a practical application because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data by a general purpose computer and/or mental processes and do not result in an improvement in the functioning of the computer or to another technology. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception since the product and apparatus merely set forth a memory with instruction while the apparatus is limited to a processor, memory and an interface, i.e. a port, to an antenna. 
ANALYSIS

An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Bank lnt’l, 573 U.S. 208, 216(2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219—20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, 594—95 (1978)); and mental processes {Gottschalk v. Benson, 409 U.S. 63, 69 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” {Diamond v. Diehr, 450 U.S. 175, 192 (1981)); “tanning, dyeing, making waterproof cloth, vulcanizing India rubber, smelting ores” {id. at 184 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267—68 (1854))); and manufacturing flour {Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).
In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diehr, 450 U.S. at 176; see also id. at 192 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract... is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. (citing Benson and Flook); see, e.g., id. at 187 (“It is now commonplace that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. ((alteration in the original) quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation^ fail[s] to transform that abstract idea into a patent-eligible invention.” Id.
The PTO recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”). Under Step 2A of that guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Step 1 — Statutory Category
Do claims recite a process, machine, manufacture, or composition of matter. If so, it represents a statutory category of invention.  In the instant case, the claims set forth a process (e.g. claim 1), a product (e.g. claim 28) and a machine (e.g. claim 29) and) and therefor represent statutory categories of invention.
Step 2A, Prong One — Recitation of Judicial Exception

Step 2 A of the 2019 Guidance is a two-prong inquiry. In Prong One, it is determined whether the claim recites a judicial exception. For abstract ideas, Prong One represents a change as compared to prior guidance because we here determine whether the claim recites mathematical concepts, certain methods of organizing human activity, or mental processes.
Claims 1-29 are directed to an abstract idea, particularly  (1) creating a plurality of subsets of datums, (2) determining a plurality of possible computed solutions, (3) determining whether the plurality of possible computed solutions fall within an acceptable proximity of each other, (4) determining a trusted computed solution, and (5) initiating one or more mitigation actions are accomplished through a series of mathematical operations performed by a general purpose computer or mental processes.
Since claims 1-29 recite an abstract idea, the analysis proceeds to Prong Two to determine whether the claim is “directed to” the judicial exception.
Step 2A, Prong Two — Practical Application
If a claim recites a judicial exception, in Prong Two it is determined whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception.
Here, apart from the steps for performing mathematical operations, claim 1 is limited to the step of determining data which is substantially the receiving of data. The determining data, i.e., the receiving limitation, however, merely recites receiving certain information or data that can be analyzed. As such, the receiving limitation is insignificant extra-solution activity to the judicial exception. See Memorandum at 55 n. 31. The hardware system is merely representative of a computer.  In claims 28 and 29 the additional elements are merely a memory with instructions and a computer for carrying out the instructions and is no more than a general processor at a high level of generality. The communication interface is no more than a port that is capable of providing the received signals to the processor and thus is insignificant extra-solution activity to the judicial exception. All of the claim elements are directed to the mathematical manipulation of data by a general purpose computer, and do not result in an improvement in the functioning of the computer or to another technology. Accordingly, this element does not integrate the judicial exception into a practical application of the exception.
Step 2B — Inventive Concept
As noted, for Step 2B of the analysis, we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. See Memorandum.
Claims 1-29 do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself, and thus, the additional elements do not transform the abstract idea into a patent eligible application of the abstract idea.
Apart from the limitations that recite an abstract idea, the only additional element in claim 1, for example, is the receiving step limitation, which merely recites insignificant extra-solution activity to the judicial exception. Also, the method recited in claim 1 merely uses a hardware system, i.e. a computer system including generic components (e.g. “a computer implemented method”) as a tool to perform the abstract idea. The application of the abstract idea using generic computer components does not transform the claim into a patent-eligible application of the abstract idea. The processor/memory are merely used to implement the abstract idea.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 13-18, and 23-29 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Zwang et al (“Detection and Exclusion RAIM Algorithm Against Spoofing/Replaying Attacks”).
Zwang et al disclose a method to exclude faulty pseudo-range measurements and obtain an as accurate as possible position estimate. The approach allows a GNSS receiver to classify position estimates into those that are faulty (affected by an attacker) and those that are not. Zwang et al further teach the use of a clustering algorithm for this classification, ClusteringRAIM (CRAIM), which is simple to configure and efficient in terms of computation (see Abstract). The method uses the conventional aspects of RAIM, which receives a plurality of signals, conventionally greater than four, and determines a respective plurality of pseudoranges, i.e. data associated with a distance between an object/receiver and a respective satellite, i.e. CARIM makes use of redundant satellite measurements. The plurality of pseudoranges are grouped into a plurality of subsets, each subset conventionally comprising four of the signals, which are used to determine a plurality of positions (e.g. a plurality of possible computed solutions). Zwang et al teach a method that classifies position solutions, based on different subsets of available pseudorange measurements, as outlier or inlier, implying that an inlier position estimate only includes legitimate measurements while an outlier includes one or more measurements manipulated by an adversary (page 1, col. 2) (e.g. determining whether the plurality of computed positions fall within an acceptable proximity). The basic notion of GNSS-based positioning is that any position estimation that does not include any faulty measurement will be close to the actual one, as well as the position calculated based on subsets of legitimate measurements. The resultant Clustering-RAIM (CRAIM) algorithm can detect the existence of multiple manipulated signals simultaneously, by checking the receiver’s position consistence iteratively and then returning the average position based on all the subsets of deemed legitimate signals (page 2, col. 1). Zwang et al further teach the conventionality and alternative nature of both pseudorange or position comparisons in conventional RAIM. Section 4. Clustering Receiver-Autonomous Integrity Monitoring (CRAIM) and Section 5. Algorithm Evaluation set forth the method of Zwang et al and meets the scope of the claimed subject matter for using CRAIM to detect and identify offending (interfering, spoofed or replayed) signals including an algorithm input comprising: (i) all available position estimations (i.e., possible computed solutions) based on all possible combinations (i.e., a plurality of subsets) of available pseudorange measurements (i.e., distances); (ii) cluster radius ε (iii) number of position estimates in a cluster, MinPoints.  At the conclusion of the algorithm, the number and the indices of the deemed faulty measurements, e.g. pseudoranges (and thus satellite signals) are determined (i.e., represents incorrect datums). Based on the position results that produce the cluster, the method excludes the adversarial signals and a new position can be calculated (i.e. initiate a mitigation action). Zwang et al suggest calculating the final position with a weighted average (e.g., equation (10)) and the use of a plurality of location determination hardware systems in light of the fact that more satellites are becoming operational such as Beidou, Galileo etc (Section 6).  As the intended purpose of RAIM/CRAIM is to detect and identify a faulty or bad measurement, it is inherent that some sort of indication is present to “identify” such. It is further noted that the step of “determining . . . whether the plurality of possible computed solutions fall within an acceptable proximity of each other” represents a step that sets up a binary condition. In Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), the Board indicated that if a condition precedent in a method claim is not met, the conditional steps recited in the claim are not required to be performed. As such, the broadest reasonable interpretation of such a method claim does not include the conditional steps. Therefore, the conditional steps in a method need not be found in the prior art in order to deny patentability of a method claim.
Claims 1-7, 13, 15-18 and 23-29 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Zwang et al (“Secure Multi-Constellation GNSS Receivers with Clustering-Based Solution Separation Algorithm”).
Zwang et al disclose the conventionality of using multi-constellation GNSS receivers in order to improve positioning accuracy and reliability as well as providing an opportunity to better counter spoofing (see Abstract). Zwang et al describe the conventionality of a clustering-based solution separation algorithm (CSSA) to detect and identify faulty signals, for a GPS receiver as described in references [8], [9] cited therein. The algorithm is based on checking consistency of receiver positions that are calculated with different subsets of signals due to the redundancy (e.g., page 1, col. 2). The algorithm is assumption-verification driven; particularly, under an assumption of combination of certain number of faults, the algorithm tries to cluster the position results that are calculated with different subsets; then the subsets that do not involve any presumed faulty signals should form a cluster. Zwang et al further describe the conventionality of RAIM in GNSS receivers. Clustering-based Solution Separation Algorithm (CSSA) is described and shown in Figures 1-3. When applying CSSA to a single constellation GNSS receiver, it clusters the subsets by checking the Euclidean distance between different subsets (e.g. proximity). As shown in FIG. 3, if no faults are detected (path 1), the receiver concludes that the environment is clean and calculates its state with all available satellite signals. If one or more constellations contain faults (path 2), the goal is to identify and exclude the faulty signals from the faulty constellation; also see ALGORITHM 1 and ALGORITHM 2 associated with the different paths. The multi-constellation GNSS are set forth in “1. Introduction”. It is noted that the step of “determining . . . whether the plurality of possible computed solutions fall within an acceptable proximity of each other” represents a step that sets up a binary condition. In Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), the Board indicated that if a condition precedent in a method claim is not met, the conditional steps recited in the claim are not required to be performed. As such, the broadest reasonable interpretation of such a method claim does not include the conditional steps. Therefore, the conditional steps in a method need not be found in the prior art in order to deny patentability of a method claim.
Claims 1-7, 13, 15-18 and 23-29 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Harper (20110287779).
Harper discloses a system and method for determining whether an estimated location of a wireless device includes one or more forged (i.e. not trusted/spoofed [0029]) location measurements. A first estimated location of the wireless device using a first set of location measurements is determined, and a second estimated location of the wireless device using a second set of location measurements is determined. The first estimated location may be compared to the second estimated location. One of the determined locations may then be identified as having one or more forged location measurements if the comparison between the first estimated location and second estimated location is greater than a predetermined threshold. Harper relates to a mobile appliance, handset or device and a location determining system using satellite signals and/or measurements of these satellite signals as well as location measurements from other networks and location technologies. The satellites may be considered as part of a Global Navigation Satellite System ("GNSS"), such as, but not limited to GPS, Galileo, GLONASS QZSS, IRNAA or Beidou. The method may be performed at the device or remotely at a server [0029]+. Another embodiment may include an aspect of integrity checking by using a location calculated by alternate location technology methods. For example, the location selected by an exemplary MLC (e.g., the location having the most precise location technology or smallest uncertainty) may be compared with or crosschecked against other calculated locations to thereby improve the integrity of a determined location and to assist in protecting against falsified locations. Additional satellite measurements may also be utilized as a source for detecting location spoofing, such as, but not limited to, GNSS signal strength, satellite identification codes, number of satellite signals received, time intervals, clock bias, code phases, Doppler shift, and combinations thereof [0045]. Harper describe various known mitigation techniques including: return an error, mark the respective location transaction as including a potentially spoofed or falsified location, remove the falsified measurement(s), and/or determine the location through any number or combinations of other methods [0049]. The first estimated location may be determined using location measurements from signals received from a first set of satellites, and the second estimated location may be determined using location measurements from signals received from a second set of satellites. The second set of satellites may be mutually exclusive or a subset of the first set of satellites [0051].
Claims 1-8, 12, 13, 15-19 and 23-29 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Vanderwerf et al (6,639,549).
Vanderwerf et al disclose a system and method, see for example FIGs. 2 and 4, including the conventionality of determining whether a plurality of possible position solutions fall within an acceptable proximity of each other including: determining data associated with a distance between a satellite and a receiver 30 (e.g. pseudoranges, 3:15+), determining a full position solution 50, determining sub-solutions 60/260, determining sub-solution discriminators 70/270, determining separation parameters 80/280, checking for failures 90/290 which determine whether or not the position solutions fall within an acceptable proximity of each other, and determining a position solution 120 or initiating mitigation action, e.g. excluding a measurement 294.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zwang et al (“Detection and Exclusion RAIM Algorithm Against Spoofing/Replaying Attacks”) in view of Netherland Aerospace Centre (“GNSS Spoofing”).
Zwang et al disclose the subject matter substantially as claimed as set forth above.  Zwang et al do not specify some conventional aspects of RAIM and spoofing detection. 
Netherland Aerospace Centre discloses aspects of GNSS spoofing detection and mitigation and particularly addresses the conventionality of various mitigation techniques (see page 5; Chapter 5, pages 33-39; Appendix A.1.2, pages 59-62; and, Appendix A.2 specifically A.2.3 Countermeasures, page 64-66). As specified therein, at least at 5.1.6, it is well known to address mitigation of spoofing by using fallbacks including fallbacks to other GNSS signals (different frequencies and/or part of a different constellation) or fallbacks to non-GNSS systems such as communication systems (e.g., WiFi, GPRS, Iridium) or Inertial Navigation Systems. It is also taught that mitigation usually consists of the detection of spoofing, followed by fallback to an alternate source of position or time (e.g. page 5). It is further disclosed to create awareness of spoofing by informing GNSS users on the risk of GNSS spoofing and interference, such as by sounding an alarm to alert the user (e.g. page 6 and Appendix A.1.2.1). The document further incorporates known literature/publications related to spoofing and countermeasures therefor (see e.g. section 1.3.1 on page 16). Scenarios and examples known in the art of spoofing are set forth in Sections 2.2 and 6.2.
It would have been obvious to one having ordinary skill in the art to modify Zwang et al by incorporating known mitigation actions including fallback to other GNSS signals (e.g. other frequencies or constellations) or non-GNSS signals (e.g. communication systems such as Iridium) in order to combat spoofing and minimize the damaging effects thereof as disclosed by Netherland Aerospace Centre since the use of known techniques to improve similar devices (methods, or products) in the same way is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc. Similarly, it would have been obvious to one having ordinary skill in the art to modify Zwang et al by incorporating known mitigation actions including alerting the users via an alarm in view of the teachings of Netherland Aerospace Centre since the use of known techniques to improve similar devices (methods, or products) in the same way is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc. Finally, since the combination of references teach numerous embodiments wherein spoofing disrupts navigation/positioning for the purpose of falsifying such, it would have been obvious to one having ordinary skill in the art to utilize the detection and mitigation techniques in an intended environment including detection of spoofing in an UAV delivering cargo since the processing techniques would not differ.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following show conventional aspects of RAIM as well as spoofing detection and mitigation.
Misra (5,931,889) disclose the conventionality of a method and system for determining faulty measurements in a satellite navigation receiver wherein when at least five satellites are in view, the processor determines which satellites have generated the faulty signals by generating sets of position and clock bias estimates and performing four- and three-dimensional estimation to determine consistency of the sets (fault detection). An inconsistent set suggests the existence of a malfunctioning satellite. Signals from malfunctioning satellites are excluded from future position estimates (fault exclusion), see for example FIG. 2 and 8:32-10:22.
Schroth (EP2120060) disclose the conventionality of RAIM in a satellite navigation receiver that discloses determining data associated with a distance between an object and each of a plurality of satellites to produce a corresponding plurality of datums; creating a plurality of subsets of datums each having a different combination of datums from the plurality of datums; determining a plurality of possible computed solutions for the object each based respectively on a corresponding one of the plurality of subsets of datums; determining whether the plurality of possible computed solutions fall within an acceptable proximity of each other; determining in response to the plurality of possible computed solutions falling within the acceptable proximity of each other, a trusted computed solution for the object based on the plurality of datums between the object and the plurality of satellites; and initiating, in response to at least one the plurality of possible computed solutions not falling within the acceptable proximity of each other of the plurality of possible computed solutions, one or more mitigation actions.
Brenner (8,976,064) is similar to Vanderwerf et al.
Ashjaee (20190154839) discloses systems and methods for performing spoofing detection and rejection including receiving, at a Global Navigation Satellite System (GNSS) device having an antenna, a set of signals, identifying a questionable signal in the set of signals, and in accordance with a determination that the set of signals includes a subset of valid GNSS satellite signals, where the subset satisfies a minimum number of valid GNSS satellite signals and does not include the questionable signal, calculating an approximate position of the GNSS device based on the subset of valid GNSS satellite signals. The minimum number of valid GNSS satellite signals is four valid GNSS satellite signals. In some examples, the method includes, in accordance with a determination that the set of signals does not include the subset of valid GNSS satellite signals: issuing a warning that spoofing signals are detected, and providing guidance for navigating out of a spoofed area where the spoofing is detected [0005]. Ashjaee discloses a computer readable storage medium storing one or more programs including instructions, which when executed by a GNSS device having an antenna, cause the device to perform any of the methods described therein [0009]. In some examples, user interfaces provided by the GNSS device display information related to the satellite signals being received and indicate, in real-time and/or near-real-time, to the user when a spoofing signal is detected. A benefit of indicating to the user when spoofers are detected is that the GNSS device can inform the user of potentially false location and time solutions, warn the user regarding a change in the mode of operation of the device (e.g., changing from satellite-based navigation to other sensor-typed based navigation), prompt further user input for an altered mode of operation at the device (e.g., determining a direction or source of a spoofer), and/or guide the user to use other sensors, such as a compass and altimeter, for navigation (e.g., for navigating out of the spoofed area) [0048].The GNSS receiver operates and receives signals from five navigation systems: GPS, GLONASS, Galileo, BeiDou, and QZSS [0049]. In accordance with a determination that the set of signals does not include the subset of valid GNSS satellite signals: issuing a warning that spoofer signals are detected, and/or providing guidance for navigating out of a spoofed area where the spoofer is detected. In some examples, the set of signals does not include the subset of valid GNSS satellite signals when all received signals are determined to be spoofing or otherwise questionable signals, and/or when there are not enough valid signals to satisfy the minimum number of valid GNSS signals to provide an approximate position. In some cases, the GNSS device issues a warning (e.g., visible, audible, and/or haptic) to ignore the set of GNSS signals (e.g., when all signals of all satellites are determined to be spoofed) and/or to use other sensors in the integrated GNSS system for navigation. In some cases, the GNSS device alters a mode of operation. For example, in some cases, the GNSS device automatically activates the other sensors (e.g., compass, gyroscope, altimeter) and employs data collected from the other sensors to provide guidance for navigating the user of the GNSS device out of the spoofed area. In some cases, such warnings are reported to other external systems in communication with the GNSS device [0076]. Thus, providing further evidence of the conventionality of numerous dependent features.
Lentz et al (20190377094) disclose systems, methods, and other techniques for identifying a spoofing signal. Specifically, embodiments may identify which of a plurality of signal types received by a GNSS receiver include a spoofing signal. The GNSS receiver may respond to such identification by ignoring the compromised signal types and/or alerting a user of the GNSS receiver of the presence of the spoofing signal [0020]. FIG. 1 illustrates a GNSS 150, which includes one or more GNSS satellites 102 in orbit above a GNSS receiver 100 which broadcast wireless signals 104 containing pseudorandom noise (PRN) codes modulated onto carrier frequencies (e.g., L1 and/or L2 carrier frequencies). Transmitted wireless signals 104 may be received by an antenna 112 positioned within, on, or near GNSS receiver 100. Wireless signals 104 corresponding to different GNSS satellites 102 may include different PRN codes that identify a particular GNSS satellite 102 such that GNSS receiver 100 may associate different distance estimates (i.e., pseudoranges) to different GNSS satellites 102 [0021]. Each of GNSS satellites 102 may belong to one or more of a variety of system types, such as Global Positioning System (GPS), Satellite-based Augmentation System (SBAS), Galileo, Global Navigation Satellite System (GLONASS), and BeiDou, and may transmit wireless signals having one or more of a variety of signal types (e.g., GPS L1 C/A, GPS L2C, Galileo El, Galileo ESA, etc.) [0022]. Digital samples 128 generated by RF front end 114 are sent to receiver processor 132 which performs one or more correlations on digital samples 128 using local codes to generate distance estimates, i.e. datums, between GNSS receiver 100 and GNSS satellites 102 [0028]. After generating the distance estimates, receiver processor 132 may perform trilateration to generate a position estimate for GNSS receiver 100. FIGS. 3A and 3B illustrate a method 300 of identifying which of a plurality of signal types received by GNSS receiver 100 includes a spoofing signal [0029]+. Step 302 includes receiving all wireless signals that are available to GNSS receiver 100; it may be determined whether the number of signal types NSIG is greater than or equal to 3 and whether the number of satellites N is greater than or equal to 4. Method 300 may terminate if either criteria is not satisfied because there may be insufficient data to identify a spoofing signal [0030]. A satellite residual Z for a particular satellite is equal to the distance between the calculated position of GNSS receiver 100 and the nearest point of a sphere generated using the pseudorange for the particular satellite and the position of the particular satellite. The satellite residual Z may be the square of the distance. After every satellite residual Z has been calculated, the residual score R may be calculated as the direct sum of the satellite residuals Z, the weighted sum of the satellite residuals Z, the sum of the satellite residuals Z squared, among other possibilities [0033]. At step 308, the residual score R is compared to a threshold, i.e., an acceptable proximity. If it is determined that the residual score R is less than (or, in some embodiments, equal to) the threshold, then it is determined that there is no spoofing signal, i.e., that none of the plurality of signal types received by GNSS receiver 100 includes a spoofing signal. If it is determined that the residual score R is greater than (or, in some embodiments, equal to) the threshold, then method 300 proceeds to step 310. At step 320, it is determined whether any of the residual scores R calculated during different iterations through step 316 is an outlier [0041].
Pullen et al (11,226,416) disclose the conventionality of combining measurements from at least one GNSS constellation and an LEO constellation to enhance the accuracy of a navigation system  as well as using RAIM by first establishing a protection level based on a degree to which each satellite within the set varies from the consensus; and then performing a detection test by determining whether each subset of the satellites varies from the consensus by more than a certain threshold amount. Examples of the GNSS constellations and LEO constellations are set forth (e.g. 2:37+). The LEO satellite signals can also function to provide a backup source of ranging when some GNSS satellites are unavailable due to RF jamming, spoofing, or other failures that are detected and excluded by the navigation system (e.g. 5:48+). Pullen et al teach that anomalies that occur in the immediate vicinity of a receiver, such as unusual multipath, RF interference, or GNSS spoofing attacks, may need additional mitigation at each individual receiver. One of the more common defenses against local threats to GNSS is known as Receiver Autonomous Integrity Monitoring, or RAIM (e.g. 6:29+). Generally, RAIM operates by comparing redundant satellite range and position measurements to determine if one or more signals significantly disagree from the consensus of the remainder. If this disagreement is sufficiently large, the affected signals are excluded from use. The RAIM procedure is set forth starting at 6:66. The first step in the RAIM procedure is (i) using as filter inputs satellite measurements from all the satellites within a first set of satellites in order to produce a first filter output; the “first set of satellites” could be all satellites visible. The second step in the RAIM procedure will be iteratively removing as filter inputs satellite measurements from a subset of satellites in the first set and for each subset of satellites removed as filter inputs, measurements from the remainder of the first set of satellites would form filter inputs which produce parallel filter outputs. The third step in the RAIM procedure will be excluding satellite measurements whose inclusion in the filter inputs creates a parallel output significantly differing from the first filter output. While the above-noted RAIM procedure provides one manner of improving final PVT measurements, another embodiment may further refine the RAIM procedure by (i) establishing a protection level based on a degree to which each satellite within the set varies from the consensus; and (ii) performing a detection test by determining whether each subset of the satellites varies from the consensus by more than a threshold amount. Additionally, the RAIM method may be extended by (iii) excluding (from final PVT calculations) measurements from satellite subsets which fail the detection test. An ARAIM technique is described (8:1+) wherein a plurality of measurement data associated with pseudoranges are received. All satellites are used to compute a position solution and subsequently various ones of the satellites’ signals are removed and a position estimate is recomputed. This can be repeated individually for all 10 satellites, for all distinct pairs of satellites, and so on to determine the fault magnitude estimate for any hypothesized combination of satellite or measurement faults.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646